                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

D.D. CARTER-BOYD,                                  )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4: 19-CV-3236 SPM
                                                   )
DEPARTMENT OF THE TREASURY                         )
INTERNAL REVENUE SERVICE,                          )
                                                   )
            Defendant.                             )


                                MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of prose plaintiff D.D. Carter-Boyd for

leave to commence this action without prepayment of the required filing fee. Having reviewed the

financial information submitted in support, the Court will grant the motion and the filing fee will

be waived. See 28 U.S.C. § 1915(a)(l). For the reasons explained below, the Court will order

plaintiff to show cause as to why this case should not be dismissed for lack of subject matter

jurisdiction.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a prose complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A "liberal construction" means that if the essence of an allegation is discernible, the

district court should construe the plaintiffs complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the prose plaintiff that assumed facts that had not been pleaded).

                                          The Complaint

       Plaintiff D.D.Carter-Boyd brings this civil case against one defendant, "Department of

Treasury, Internal Revenue Service," alleging that defendant owes her $3,062. Plaintiff states as

follows:

       I had been ill and grieving loss of several loved ones, disabled as well. I filed my
       tax papers a few days late due to a confusion. I requested an appeal from IRS for
       $3,062 since I owed following year to IRS. I am dealing with financial hardship,
       cases of discrimination and need money to solve financial problems. This
       happened claim from 12/20113. Received denial from IRS 3/09/18.

        For relief, plaintiff requests $3,062 and fees and penalties.

                                             Discussion

        Unless Congress has specifically authorized an agency of the federal government, such as

the Internal Revenue Service ("IRS"), to be sued in its own name, an action may not be



                                                 -2-
maintained against that agency. See Blackmar v. Guerre, 342 U.S. 512, 515 (1952). Congress

has not specifically authorized suit against the IRS. Therefore, it is not a suable entity. See, e.g.,

Higgins v. US., 2003 WL 21693717 at *1 (E.D. N.Y. May 27, 2003) (holding that IRS was not

subject to suit in its own name); Frasier v. Hegeman, 607 F. Supp. 318, 322 (N.D. N.Y. 1985)

(holding that a suit against the IRS is a suit against the United States); Krouse v. US. Gov 't

Treasury Dep't IRS, 380 F. Supp. 219, 221 (C.D. Cal. 1974) (holding that the Department of the

Treasury and the IRS are not entities subject to suit). "District courts lack subject-matter

jurisdiction over claims against the Government to which Congress has not consented." Miller v.

Tony & Susan Alamo Found., 134 F.3d 910, 915-16 (8th Cir. 1998). Because the IRS cannot be

subject to suit, a case against the agency must be dismissed because this Court does not have

jurisdiction over the claims.

         Even if plaintiff had filed suit against the proper defendant, the United States, the Court

notes that it appears that plaintiff has failed to exhaust her administrative remedies with respect

to her claim. Pursuant to§ 7422 of Title 26 of the United States Code, a taxpayer may only file

suit for a refund after the taxpayer has filed an administrative claim for a refund. 26 U.S.C. §

7422(a). 1 If the administrative claim is denied, the taxpayer may then file a tax refund suit in the

district court, but only within the time constraints provided in 26 U.S.C. §6532(a)(l).

Compliance with these requirements is jurisdictionally required of the taxpayer before initiating

the lawsuit.

         In the instant case, the complaint fails to state any facts to meet the jurisdictional

requirements of the statute. Plaintiff states that she requested an appeal from IRS for $3,062, but



1
  Section 7422(a) states: "No suit or proceeding shall be maintained in any court for the recovery of any internal
revenue tax alleged to have been erroneously or illegally assessed or collected, or of any penalty claimed to have
been collected without authority, or of any sum alleged to have been excessive or in any manner wrongfully
collected, until a claim for refund or credit has been duly filed with the Secretary, according to the provisions of law
in that regard, and the regulations of the Secretary established in pursuance thereof."


                                                         -3-
she does not assert that she has filed a timely claim for a refund. Thus, to the extent that this

case can be construed as a refund action, this Court appears to lack subject matter jurisdiction to

decide the claim. In light of the aforementioned, plaintiff will be required to show cause, within

thirty (30) days of the date of this Order, why this case should not be dismissed for lack of

subject matter jurisdiction.

       Last, the Court will address plaintiffs motion for appointment of counsel. There is no

constitutional or statutory right to appointed counsel in civil cases. Nelson v. Redfield

Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to appoint

counsel, the Court considers several factors, including (1) whether the plaintiff has presented

non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff will

substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiffs allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F .2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F .2d at 1005.

       Plaintiff has demonstrated, at this point, that she can adequately present her claims to the

Court. Neither the factual nor the legal issues in this case are complex. Thus, her motion for

appointment of counsel will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [ECF

No. 2] is GRANTED. The filing fee is waived.

        IT IS FURTHER ORDERED that the Clerk of Court shall not issue process or caused

process to issue upon the complaint at this time.




                                                 -4-
        IT IS FURTHER ORDERED that plaintiff shall show cause in writing, within thirty (30)

days from the date of this Order, why this case should not be dismissed for lack of subject matter

jurisdiction.

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#3] is DENIED wit~rejudice.

        Dated thi&i:_,_"d
                        d:ay of March, 2020.




                                            ~L~ RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                               - 5-
